         Case 1:20-cv-00119-BAH Document 113 Filed 04/21/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                    )
DISTRICT OF COLUMBIA, et al                         )
                                                    )
                      Plaintiffs,                   )
                                                    )
                      v.                            )     Consolidated Civil Action No. 1:20-cv
                                                    )      00119-BAH
UNITED STATES DEPARTMENT OF                         )
AGRICULTURE, et al                                  )
                                                    )
                      Defendants.                   )
                                                    )
                                                    )
BREAD FOR THE CITY,                                 )
DAMON SMITH,                                        )
and GENEVA TANN,                                    )
                                                    )
                      Plaintiffs,                   )
                                                    )
               v.                                   )
                                                    )
UNITED STATES DEPARTMENT OF                         )
AGRICULTURE                                         )
                                                    )
and                                                 )
                                                    )
THE UNITED STATES OF AMERICA,                       )
                                                    )
                      Defendants.                   )
                                                    )

          APPLICATION FOR AWARD OF ATTORNEYS’ FEES UNDER THE
                      EQUAL ACCESS TO JUSTICE ACT

       Geneva Tann and Damon Smith, through their undersigned counsel, apply to this Court for

an award of attorneys’ fees pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C.

§ 2412(d)(1)(A). Ms. Tann and Mr. Smith request these fees for the time spent litigating the civil

action filed in this Court challenging the final decision of the United States Department of




                                                1
         Case 1:20-cv-00119-BAH Document 113 Filed 04/21/21 Page 2 of 4




Agriculture unlawfully restricting supplemental nutritional assistance to able bodied adults without

dependents (“ABAWDs”).

        Pursuant to Local Civil Rule 7(m), Mr. Smith and Ms. Tann conferred with government

counsel regarding this application on April 9, 2021. Defendants oppose Mr. Smith’s and Ms.

Tann’s fee application.

        In support of their application, Mr. Smith and Ms. Tann submit that:

        1.     Plaintiffs Mr. Smith and Ms. Tann are the prevailing parties because the Court

entered final judgment in their favor. See District of Columbia v. U.S. Dep’t Agric., No. 20-cv-

00119-BAH, 2020 U.S. Dist. LEXIS 192508 (D.D.C. Oct. 18, 2020). The D.C. Circuit granted

Defendants’ voluntary motion to dismiss their appeal of the final judgment. District of Columbia

v. U.S. Dep’t Agric., No. 20-5371, Doc. No. 1891054.

        2.     This application is timely. Under 28 U.S.C. § 2412(d)(1)(B), a party has thirty days

after final judgment in the action to submit a fee application. In this context, a judgment is

considered final when any appeal is complete. See id. § (d)(2)(G). The Government filed a timely

appeal. The D.C. Circuit granted the Government’s motion for voluntary dismissal of its appeal,

and issued the mandate, on March 23, 2021. District of Columbia v. U.S. Dep’t Agric., No. 20-

5371, Doc. No. 1891054-2. The deadline to apply for attorneys’ fees under EAJA is April 22,

2021, which is 30 days later. See 28 U.S.C. § 2412(d)(1)(B), (2)(G). This Application therefore

is timely.

        3.     Mr. Smith is eligible for a fee award because his net worth did not exceed $2 million

at the time this action was filed. See Smith Declaration; see also 28 U.S.C. § 2412(d)(2)(B). Mr.

Smith’s Declaration filed in support of his Motion for a Preliminary Injunction also establishes




                                                 2
         Case 1:20-cv-00119-BAH Document 113 Filed 04/21/21 Page 3 of 4




that fact. See Bread for the City et al. v. U.S. Dep’t Agric., No. 1:20-cv-00127-BAH (D.D.C),

Doc. 4–4.

       4.      Ms. Tann is eligible for a fee award because her net worth did not exceed $2 million

at the time this action was filed. See Tann Declaration; see also 28 U.S.C. § 2412(d)(2)(B). Ms.

Tann’s Declaration in support of her Motion for a Preliminary Injunction also establishes that fact.

See Bread for the City et al. v. U.S. Dep’t Agric., No. 1:20-cv-00127-BAH (D.D.C), Doc. 4–5.

       5.      The position of the United States was not substantially justified for the reasons set

forth in the Memorandum in Support of Application for Award of Attorneys’ Fees, at pages 5–7.

       6.      The total fee award sought is $144,692 for 1,040.7 hours at the rate of $207.50 per

hour for the year 2019 and $208.75 per hour for the year 2020. This hourly rate reflects the

statutory rate of $125 per hour as adjusted by the yearly increase in the Consumer Price Index.

See 28 U.S.C. § 2412(d)(2)(A); Haselwander v. McHugh, 797 F.3d 1, 3 (D.C. Cir. 2015);

Memorandum in Support of Application for Award of Attorneys’ Fees at page 9. This number was

also adjusted to reflect that only Ms. Tann and Mr. Smith (and not Bread for the City—a third

Plaintiff represented by undersigned counsel) are seeking fees in connection with this fee petition.

       7.      The hours for which Mr. Smith and Ms. Tann seek fees are itemized in Attachment

2 to Exhibit A and Attachment 2 to Exhibit B to the accompanying Memorandum, which explains

that attorneys for Mr. Smith and Ms. Tann spent a reasonable amount of time litigating this action.

In addition, counsel have exercised significant billing judgment in itemizing the hours for which

fees are sought. Although many more hours were reasonably expended on this litigation, Mr.

Smith and Ms. Tann seek fees for only a subset of these hours. See Memorandum in Support of

Application for Award of Attorneys’ Fees at pages 7–9.




                                                 3
        Case 1:20-cv-00119-BAH Document 113 Filed 04/21/21 Page 4 of 4




       Accordingly, Mr. Smith and Ms. Tann request that this Court award attorneys’ fees under

EAJA in the amount of $144,692.

       Dated: April 21, 2021


                                              Respectfully Submitted,

 /s/ Chinh Q. Le                              /s/ Daniel G. Jarcho
 Chinh Q. Le (D.C. Bar #1007037)              Daniel G. Jarcho (D.C. Bar #391837)
 Jennifer F. Mezey (D.C. Bar #462724)         Kelley C. Barnaby (D.C. Bar #998757)
 Nicole Dooley (D.C. Bar #1601371)”           Jean E. Richmann*
 LEGAL AID SOCIETY OF THE                     ALSTON & BIRD LLP
 DISTRICT OF COLUMBIA                         950 F Street, N.W.
 1331 H Street, N.W., #350                    Washington, DC 20004
 Washington, DC 20005                         Phone: (202) 239-3300
 Phone: (202) 628-1161                        Fax: (202) 239-3333
 Fax: (202) 727-2132

                     Attorneys for Plaintiffs Damon Smith and Geneva Tann


* Practicing pursuant to LCvR 83.2(g).




                                              4
